Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
The office action is in response to Application submission filed on 12/01/2020. Claims 1-2, 5-7, 11-12, 15-17 and 51-54 are pending in the application and have been examined. Claims 1 and 11 are amended. Claims 53-54 are added.

Response to Arguments
Applicant’s arguments on 35 U.S.C 103:
Applicant’s arguments, see pages 6-7, filed on 12/01/2020, with respect to the rejection(s) of claims 1-2, 5-7, 11-12, 15-17 and 51-54 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Examiner’s Amendment
         An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            Authorization for an examiner’s amendment was given in a telephone interview with Applicant’s attorney of record Mr. Firasat Ali (Reg. No. 45,715) on 12/15/2020.


1.	(Currently Amended) A method for recommending a media asset based on a location associated with a user, the method comprising: 
identifying [[a]] the location associated with a user profile or a user device; 
generating a list of a plurality of media assets that match the user profile; 
5in response to determining that [[a]] the media asset from the list was previously accessed, replacing the identified location with a subject matter location of the previously accessed media asset if [[it]] the subject matter location of the previously accessed media asset is inconsistent with the identified location; 
generating, for display, respective media asset identifiers of the plurality of media assets; 
10determining whether one or more objects presented as subject matter in a first media asset of the plurality of media assets is banned at the identified location; and 
in response to determining that the one or more objects presented as the subject matter in the first media asset is banned at the identified location, generating, for display an explanation of the one or more objects determined as banned, wherein the explanation 15includes a reason why the one or more objects is banned and the explanation is generated based on the identified location associated with the user profile or the user device.  

2. 	(Currently Amended) The method of claim 1, further comprising: 
automatically updating the identified location associated with the user device; 
updated location; and 
5removing the second media asset from the list in response to determining that the subject matter of the second media asset is banned at the updated location.  

3. 	(Canceled)  

4. 	(Canceled) 2  

5. 	(Currently Amended) The method of claim 1, wherein determining whether the subject matter of the first media asset of the plurality of media assets is banned at the identified location further comprises determining that a media asset location associated with the first media asset is not the same as the identified location associated with the user profile or the user 5device.  

6. 	(Currently Amended) The method of claim 1, wherein determining whether the subject matter of the first media asset of the plurality of media assets is banned at the identified location further comprises determining that a distance between a media asset location associated with the first media asset and the identified location associated with the user profile or the 5user device is greater than a threshold distance.  


determining a plurality of trending topics associated with the list of the plurality of media assets; and 
5generating for display the plurality of trending topics.  

8. 	(Canceled)  

9. 	(Canceled)  

10. 	(Canceled)  

11. 	(Currently Amended) A system for recommending a media asset based on a location associated with a user, the system comprising control circuitry configured to: 
identify [[a]] the location associated with a user profile or a user device; 
generate a list of a plurality of media assets that match the user profile; 
5in response to determining that [[a]] the media asset from the list was previously accessed, replace the identified location with a subject matter location of the previously accessed media asset if [[it]] the subject matter location of the previously accessed media asset is inconsistent with the identified location; 
generate, for display, respective media asset identifiers of the plurality of media assets; 
identified location; and 
3in response to determining that the one or more objects presented as the subject matter in the first media asset is banned at the identified location, generate, for display an explanation of the one or more objects determined as banned, wherein the explanation 15includes a reason why the one or more objects is banned and the explanation is generated based on the identified location associated with the user profile or the user device.  

12. 	(Currently Amended) The system of claim 11, wherein the control circuitry is further configured to: 
20automatically update the identified location associated with the user device; 
determine whether subject matter of a second media asset of the plurality of media assets is banned at the updated location; and 
remove the second media asset from the list in response to determining that the subject matter of the second media asset is banned at the updated location.  

13. 	(Canceled)  

14. 	(Canceled)  

15. 	(Currently Amended) The system of claim 11, wherein the control circuitry configured to determine whether the subject matter of the first media asset of the plurality of media assets is identified location is further configured to determine that a media asset location associated with the first media asset is not the same as the identified location 5associated with the user profile or the user device.  

16. 	(Currently Amended) The system of claim 11, wherein the control circuitry configured to determine whether the subject matter of the first media asset of the plurality of media assets is banned at the identified location is further configured to determine that a distance between a media asset location associated with the first media asset and the identified location 5associated with the user profile or the user device is greater than a threshold distance.  

17. 	(Original) The system of claim 11, wherein the control circuitry configured to generate the list of the plurality of media assets is further configured to: 
determine a plurality of trending topics associated with the list of the plurality of media assets; and 
5generate for display the plurality of trending topics.  

18-50. (Cancelled)  
  
51. 	(Currently Amended) The method of claim 1, further comprising: 
identifying a keyword that is popular among a plurality of user communications on a social network; 
generating a trending topic in response to identifying the keyword; 
a second list of a plurality of media assets that match the user profile to identify a given media asset in the second list that includes subject matter that matches subject matter of the trending topic; and 
in response to identifying the given media asset, causing the trending topic to be presented to the user together with the given media asset  

52. 	(Currently Amended) The system of claim 11, wherein the control circuitry is further configured to: 
identify a keyword that is popular among a plurality of user communications on a social network; 
5generate a trending topic in response to identifying the keyword; 
search a second list of a plurality of media assets that match the user profile to identify a given media asset in the second list that includes subject matter that matches subject matter of the trending topic; and 
in response to identifying the given media asset, cause the trending topic to be presented to the user together with the given media asset.  

53. 	(Currently Amended) The method of claim 1, wherein, in response to determining that the one or more objects presented as the subject matter in the first media asset is not banned at the identified location, generating, for display an explanation, wherein the explanation includes a reason why the one or more objects are relevant to [[a]] the user associated with the 15user profile.  

54. 	(Currently Amended) The method of claim 1, wherein, in response to determining that the one or more objects presented as the subject matter in the first media asset is not banned, displaying an explanation that includes a reason why the first media asset is considered 20inconsistent with the identified location.

Allowable Subject Matter
	Claims 1-2, 5-7, 11-12, 15-17 and 51-54 are allowed. 

Reason for Allowance
The following is an examiner’s statement of reason for allowance:
Regarding independent claims 1 and 11:
Wendelrup Publication No. US 2008/0091722 A1 teaches
identifying the location associated with a user profile or a user device (Para. 0052)

generating a list of a plurality of media assets that match the user profile (Para. 0045-0046)

generating, for display, respective media asset identifiers of the plurality of media assets (Para. 0048)

Zubas et al. Publication No. US 2011/0092221 A1 teaches
determining whether one or more objects presented as subject matter in a first media asset of the plurality of media assets is banned at the location (Para 0027)	

Sekiguchi Publication No, US 2011/0197232 A1 teaches
in response to determining that the one or more objects presented as subject matter in the first media asset is restricted at the location (Para 0098 and Fig. 14), generating, for display an explanation of the one or more 


However, the independent claims 1 and 11 are allowable over prior arts of the following reasons. The prior arts of record do not fairly teach in whole or make obvious:

5in response to determining that the media asset from the list was previously accessed, replacing the identified location with a subject matter location of the previously accessed media asset if the subject matter location of the previously accessed media asset is inconsistent with the identified location; 
in response to determining that the one or more objects presented as the subject matter in the first media asset is banned at the identified location, generating, for display an explanation of the one or more objects determined as banned, wherein the explanation 15includes a reason why the one or more objects is banned and the explanation is generated based on the identified location associated with the user profile or the user device.  

There are no prior art, whether singly or in combination, teach or suggest the above limitations together in conjunction with the other limitation of the independent claims. Therefore, these reasons put the claims in condition of allowance.

Dependent claims are allowable because they depend either directly or indirectly on the above independent claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956.  The examiner can normally be reached on Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        
/YOUNES NAJI/Primary Examiner, Art Unit 2445